Citation Nr: 1225787	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  07-23 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

1.  Whether the reduction of a 100 percent disability rating to noncompensable for residuals of adenoid cystic cancer was proper to include entitlement to an increased rating for residuals attributed to the Veteran's service-connected residuals of adenoid cystic cancer.

2.  Entitlement to an initial disability rating greater than 20 percent for myofascial pain associated with adenoid cystic cancer.

3.  Entitlement to an initial disability rating greater than cervical strain associated with adenoid cystic cancer.

4.  Entitlement to an initial compensable disability rating for loss of teeth # 18, 19, 20 and 21 due to trauma associated with adenoid cystic cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to October 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran testified at a VA Central Office hearing in Washington, D.C. before the undersigned Veterans Law Judge in February 2010.  A transcript of this proceeding has been associated with the claims file. 

This case was previously before the Board in May 2010 at which time the claim was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

As was noted in the May 2010 Board remand, an attempt to retrieve records from the Bethesda Naval Medical Center was made in July 2006.  In a July 2006 response, the Bethesda Naval Medical Center reported that a thorough search of their systems of records revealed no outpatient information or records, however, the Veteran's first name had been misspelled in this response.  The Board notes however, that the Veteran has subsequently submitted records of treatment from the Bethesda Naval Medical Center directly to the Board with a waiver of initial consideration by the RO.

The Board notes that the May 2010 Board remand only noted one issue on the cover page.  However, the Board finds that the issue of whether the reduction of a 100 percent disability rating to noncompensable for residuals of adenoid cystic cancer was proper includes the issues entitlement to an increased rating for residuals attributed to the Veteran's service-connected residuals of adenoid cystic cancer, specifically myofascial pain, cervical strain, and loss of teeth # 18, 19, 20 and 21.  The Board has separately listed each of the increased rating issues on the cover page of this decision.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to an initial compensable disability rating for loss of teeth # 18, 19, 20 and 21 due to trauma associated with adenoid cystic cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated in March 2004 the RO granted service connection for adenoid cystic cancer and assigned a 100 percent disability rating, effective November 1, 2003.

2.  By rating decision dated in February 2005 the RO proposed to reduce the disability rating for adenoid cystic cancer from 100 percent to noncompensable.

3.  By rating decision dated in July 2005 the RO implemented a reduction in the disability rating for adenoid cystic cancer from 100 percent to noncompensable, effective October 1, 2005.

4.  By rating decision dated in July 2007 the RO granted service connection for myofascial pain as secondary to the service-connected adenoid cystic cancer, and assigned a 20 percent disability rating, effective October 1, 2005.  The RO also granted service connection for cervical strain as secondary to the service-connected adenoid cystic cancer, and assigned a 10 percent disability rating, effective October 1. 2005.

5.  By rating decision dated in January 2012 the RO granted service connection for dental treatment purposes for loss of teeth #18, #19, #20, and #21 due to combat wounds or trauma and also granted a separate evaluation for loss of teeth #18, #19, #20, and #21 due to trauma and assigned a noncompensable disability rating, effective October 1, 2005.  

6.  Appropriate due process procedures were followed with respect to the rating reduction for the service-connected residuals of adenoid cystic cancer as the rating was reduced more than six months after cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure pursuant to DC 6819.  Furthermore, the Veteran is being compensated for all residuals of his service-connected residuals of adenoid cystic cancer.  

7.  The Veteran's service-connected myofascial pain associated with adenoid cystic cancer is manifested by no more than incomplete, severe paralysis of the seventh (facial) cranial nerve.

8.  The Veteran's cervical strain associated with adenoid cystic cancer is manifested by at least 30 degrees of flexion and a combined range of motion of approximately 305 degrees, but not by incapacitating episodes as a result of intervertebral disc syndrome.    


CONCLUSIONS OF LAW

1.  The rating for residuals of adenoid cystic cancer was properly reduced to noncompensable, and the criteria for restoration of a 100 percent evaluation for the disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.97, Diagnostic Code (DC) 6899-6819 (2011).

2.  The criteria for an initial disability rating greater than 20 percent for myofascial pain associated with adenoid cystic cancer are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, DC 8207 (2011).

3.  The criteria for an initial disability rating greater than 10 percent for cervical strain associated with adenoid cystic cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, DC 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the RO's reduction of the disability rating for his service-connected residuals of adenoid cystic cancer from 100 percent to noncompensable effective October 1, 2005 was improper as the severity of this disorder has remained constant since the grant of service connection.  

Factual Background

Service treatment records reflect that the Veteran was diagnosed with adenoid cystic cancer in May 2002 and underwent a left submandibular gland excision at that time.  In June 2002 the Veteran also had the surgical removal of his teeth and an alveoplasty.  Post-service treatment records indicate that a submandibular mass was noted in January 2004 and an excision was performed at this time.  Subsequent private medical records reveal and that the Veteran had undergone several lymph node biopsies and excisions, including the left inguinal lymph node, left axillary lymph node and left groin lymph node, and he sustained treatment for broken teeth, dental caries and tooth attrition. 

The Veteran submitted a claim for service connection for adenoid cystic cancer in December 2003, shortly after his discharge from military service.  By rating decision dated in March 2004 the RO granted service connection for adenoid cystic cancer and assigned a 100 percent disability rating, effective November 1, 2003, the day after the Veteran's discharge from military service.  Subsequently, by rating decision dated in February 2005, the RO notified the Veteran that medical evidence reflected improvement in his condition and that the RO proposed to reduce the disability rating for adenoid cystic cancer from 100 percent to noncompensable.  Thereafter, by rating decision dated in July 2005 the RO implemented a reduction in the disability rating for adenoid cystic cancer from 100 percent to noncompensable, effective October 1, 2005.  By a June 2007 rating decision, the Veteran was granted service connection for myofascial pain as secondary to the service-connected adenoid cystic cancer, and assigned a 20 percent disability rating, effective October 1. 2005.  In this rating decision, the Veteran was also granted service connection for cervical strain as secondary to the service-connected adenoid cystic cancer, and assigned a 10 percent disability rating, effective October 1, 2005.  By rating decision dated in January 2012 the RO granted service connection for dental treatment purposes for loss of teeth #18, #19, #20, and #21 due to combat wounds or trauma and also granted a separate evaluation for loss of teeth #18, #19, #20, and #21 due to trauma and assigned a noncompensable disability rating, effective October 1, 2005.   

Reduction Analysis

As a preliminary matter, the Board notes that the Veteran does not contend, and the evidence does not reflect, noncompliance with the procedural requirements for rating reductions.  See 38 C.F.R. § 3.105(e) (requiring, inter alia, notification of the proposed reduction in evaluation, a statement of the facts and reasons for such reduction, and an opportunity to submit evidence against a proposed reduction). Therefore, the Board will focus only upon the propriety of the reduction, and (given the submission of post-reduction evidence in connection with the restoration question during the pendency of the appeal) whether, since the effective date of the reduction, the record presents a basis for a higher evaluation.

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction. 38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations. In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

As to the above, under 38 C.F.R. § 3.344(c), the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable.  Here, since the 100 percent evaluation was granted in March 2004, effective November 1, 2003, and reduced to noncompensable in July 2005, effective October 1, 2005, it had not been in effect for the requisite period of time. As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable in this instance.

Initially, the Board finds that appropriate due process procedures were followed with respect to the rating reduction.  Specifically, in the February 2005 rating decision, the Veteran was informed of the proposed reduction for the adenoid cystic cancer and of his right to submit evidence showing that such changes should not be made.  He was given 60 days to submit additional evidence.  Thereafter, a July 2005 rating decision reduced the award prospectively effective October 1, 2005.  Thus, the due process procedures set forth in 38 C.F.R. § 3.105(e) were met. 

The RO has rated the Veteran's service-connected residuals of adenoid cystic cancer under DC 6899-6819.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."  

The criteria of DC 6819 govern malignant neoplasms of any specified part of the respiratory system, and assigns a 100 percent rating for active disease.  38 C.F.R. § 4.97, DC 6819.  A Note to DC 6819 instructs that the 100 percent rating shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Where there has been no local recurrence or metastasis, the disability is rated on residuals.

In this case the Board finds that the reduction was proper.  As above, under DC 6819 a 100 percent rating shall continue six months after cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Thereafter, the disability is rated on residuals.  In this case, the Veteran was diagnosed with adenoid cystic carcinoma in May 2002 and underwent surgery in May 2002 followed by radiation therapy beginning in August 2002.  A February 2005 VA examination showed that there was no evidence of cancer in the upper aerodigestive tract or neck and indicated that radiation therapy was complete.  Subsequently, the Veteran was rated for his adenoid cystic cancer based on his current residuals, specifically myofascial pain as 20 percent disabling, cervical strain as 10 percent disabling, and loss of teeth #18, #19, #20, and #21 as noncompensable disabling.  The Veteran has also been found to have a residual of xerostomia (dryness of the mouth), however, this is a symptom of the Veteran's service-connected loss of teeth and not a disability.  Thus, the Board finds that the RO's reduction from 100 percent to noncompensable, effective October 1, 2005 was proper. 38 C.F.R. § 3.344.

Increased Rating Analysis

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).   

During a February 2010 hearing at the VA Central Office in Washington D.C., the Veteran testified that since the time of his cancer surgery in May 2002 he has had residual symptoms consisting of neck cramps in the cervical spine, muscle cramps in the chin, residual pain down the jaw line in the temporomandibular joints and associated muscles, tooth decay due to the removal of the lymph node containing the saliva gland and muscle spasms, twitching and pain in the neck, jaw and chin.  He stated that his dental problems affected his eating and chewing, including having teeth breaking and cracking.  He also reported that he sustained muscle cramps in the neck while performing his job duties of putting a server together.  The Veteran also testified that he gets annual PET (positron emission tomography) scans to ensure there is no recurrence of cancer and he has been receiving treatment only at the Bethesda Naval Medical Center.  He reported that he had discussed having hyperbaric treatment due to the radiation treatment and the removal of four teeth during his cancer surgery.  The Veteran also discussed that he could possibly lose part of his jaw and replace his teeth with implants.  He testified that medical professionals have stated that there is a direct correlation between his cancer treatment and his current dental problems.  With respect to muscle cramping in the neck along the cervical spine, the Veteran reported that he had no problem moving the neck up and down, however turning to the side presented problems and affected his ability to drive.  He also stated that the cramping occurred sporadically and was associated with pain and spasms in the neck.  Finally, the Veteran testified that he has had three other procedures on reactive lymph nodes since his initial cancer surgery. 

In a January 2004 VA general medical examination, the Veteran denied any complications related to his surgery and radiation except for intermittent neck cramping and dry mouth.  He reported that keeping his jaw or head in the same position for prolonged periods of time caused his neck to cramp up and that he had difficulty swallowing when his mouth was particularly dry.  The examiner found that the Veteran was a poor dentition and had molars missing from his left lower jaw.  The examiner also noted a palpable, firm fixed, roughly 1.5 centimeter mass below the left mandible, skin changes in the left neck related to surgery and radiation therapy and a "shotty posterior cervical lymphadenopathy on the left."  The Veteran was diagnosed with adenoid cystic cancer, diagnosed in May 2001, status post surgical resection and radiation therapy with no evidence of local recurrence.  The examiner noted the Veteran was to undergo a PET scan and surgical resection. 

In a February 2005 VA ear disease examination the Veteran reported having dry mouth and cramping in the left side of his neck, which he attributed to the surgical and radiation treatment of adenoid cystic carcinoma.  He stated he had persistent dry mouth and occasional cramping when he moved his jaw or turned his head in certain positions.  A physical examination revealed that the head was normocephalic, the mouth was absent left lower molars and had somewhat dry mucosa, the oropharynx was normal and the neck had scarring and some areas of depigmentation in the left submandibular region.  The Veteran was diagnosed with xerostomia (post radiation treatment), allergic rhinitis, scarring in the left side of the neck and no evidence of persistent carcinoma in the upper aerodigestive tract or neck. 

In an August 2006 VA spine examination, the Veteran reported that since his surgery in 2002, he has had limitation of motion of the neck, particularly on looking to the right when driving, and a sudden pain and spasm in the neck while sleeping.  He reported having muscle spasms when he opened his jaw widely and must suspend his activities at the time and massage his neck, which occurred about once a day and particularly, when he was talking.  A physical examination revealed that on three trials, the Veteran could laterally rotate his head 55 degrees to the left but only 40 degrees to the right, stating he felt tightness in this indurated area that had been irradiated.  The examiner noted that while muscle spasm of the sternocleidomastoid muscle was not noted, it was more likely than not a real phenomenon.  On three trials, the Veteran could laterally flex his neck 30 degrees to the left and to 25 degrees to the right, with a pause after the second trial on the right due to the elicitation of pain, tightness in the left scar and sternocleidomastoid muscle.  Extension of the neck was to 30 degrees and flexion of the neck to 30 degrees.  The Veteran was diagnosed with status post radiation therapy for cystic adenoma cancer of the neck with residual indurated scar tissue and associated limitation of motion with pain and fatigue slower to on looking to the right. 

In an August 2006 VA dental examination, the Veteran reported his mouth got dry, although salivary flow was noted to be generally adequate.  He also reported that ever since his May 2002 surgery and radiation therapy, the muscles attached to the left mandible cramp easily, occurring two to three times a day mostly due to the position of the head or jaw position and this was also associated with pain.  The Veteran stated that about once a month, he had a level seven pain (out of 10) in the left ear radiating down his left jaw, lasting several hours.  An examination revealed a large defect in the left submandibular space where the submandibular gland was excised.  The neck was slightly stiff to palpation in that area.  No tenderness to palpation, clicking, popping or grating was noted in the temporomandibular joints.  The Veteran's salivary flow was noted to be adequate but erosion of facial aspect of several teeth was noted with marked attrition.  The Veteran was diagnosed with the loss of teeth # 18, 19, 20 and 21 due to neoplasm of the left submandibular gland, excessive dental attrition attributed to loss of teeth, myofascial pain syndrome and mild xerostomia from the loss of the left submandibular gland.

As above, this case was previously before the Board in May 2010 at which time it was remanded for additional VA musculoskeletal and dental examinations to determine the current nature and etiology of any residuals of adenoid cystic cancer found to be present. 

In a June 2010 VA neck examination the Veteran complained of sporadic cramping in the left submandibular region since excision of his left submandibular gland followed by radiotherapy for carcinoma in May 2002.  Cramping, with some pain, had recurred in his neck on an average of three to four times per week and had been relieved by massaging the area.  The cramping could be provoked by moving his mandible in certain positions or turning his head too far to the right.  The Veteran also complained of dry mouth since radiotherapy for adenoid cystic carcinoma of his left submandibular gland.

Upon physical examination the examiner noted that the head was normocephalic.  The face had multiple small scars of the left cheek.  The ears appeared normal and the nose had slight deviation of the septum to the left.  Mouth was slightly dry and some teeth were absent.  The neck had a depression in the left submandibular area and the skin was atrophic and depigmented.  There was some limitation when turning his head to the right, with about 75 percent of his range to the left.  The impression was contracture and scarring of muscles in the left side of the neck, atrophy/depigmentation of skin in the left submandibular region, and xerostomia.  

In a June 2010 VA dental examination the examiner noted that the Veteran was status post excision of the left submandibular gland, lymph node dissection left neck, and therapeutic irradiation to the left neck in May 2002 for adenoid cystic carcinoma.  Teeth #18, 19, 20, and 21 were pre-emptively extracted to inhibit development of osteroradionecrosis of the left mandible.  There were no signs of recurrence or metastases to date.  Subsequent mild xerostomia and increased burden of mastication on remaining teeth had accelerated attrition and carries increasing the loss of several more teeth (the examiner noted that four teeth had been extracted since the 2006 examination).  The Veteran indicated that he was being treated at the NNMC and that the new plan was to extract all remaining teeth and replace them with implant-supported FPD.  

At the time of the examination the Veteran continued to have spontaneous spasms of the muscles of the left floor of the mouth about four to five times per week, accompanied by marked pain (level 7 or 8) in the muscles.  The Veteran massaged the muscle until it relaxed after about 30 seconds.  This was most likely to occur when the Veteran was tired.  The Veteran reported no loss of sensation of the face, oral mucosa, or teeth.  

As noted in the 2006 VA examination, the Veteran had an episode of "gnawing, dull pain in the left ear radiation to the left jaw" lasting several hours about once a month.  Usually this occurred when he was fatigued late in the day.  The pain level varied from 3 to 8 out of 10.  When the pain was a level 5 or greater he took O.C.T. analgesic and went to bed early.  There was no history of external trauma damaging face, teeth, or jaws.  Notably, the examiner indicated that the claims file was not available for review.  The Veteran denied mouth pain, swelling, lumps, oral lesions, bleeding, numbness, or burning.   

Physical examination was negative for masses, lesions, or edema.  Defective restorations were listed as #29.  Alveolar ridge was noted to be inflamed under RPD.  With regard to TMJ (temporomandibular joint)  the examiner noted that there was no tenderness to palpation, clicking, popping or grating.  With regard to muscles of mastication there was no tenderness to palpation and no hypertrophy.  Inter-incisal measurement of mandibular range of motion was noted to be 50 mm (millimeters) vertically, 14 mm (left) and 15 mm (right) laterally.  The Veteran denied limitation of range of motion due to pain.  After the Veteran repeated the maneuvers ten times, fatigue of muscles of mastication did not limit range of motion, nor did spasms occur.  Paths of mastication did not limit range of motion, nor did spasms occur.  Paths of mandibular movements showed no wobbling or deviations.  Occlusion was within normal limits (WNL) and dental attrition was excessive as charted.  

The examiner noted that saliva was barely adequate, with no frothiness.  Pattern of dental caries in 2006 and today was not circumferential around C-E junctions, not affecting the incisal edges or cups tips, and thus was not typical of dental caries due to xerostomia.  With regard to the existing prosthesis, the examiner noted that the RPD was satisfactory, but that there were no replacements for missing lower teeth.  

With regard to ratable sequelae to adenoid cystic carcinoma of the left submandibular gland and its treatments the examiner noted the following:  1) myofascial pain/myositis of left digastric mm, 2) loss of teeth #18, 19, 20, and 21 as a necessary part of the cancer treatment, 3) mild xerostomia, and 4) neuralgia.  

The Veteran was afforded a VA spine examination in June 2011 at which time the examiner noted that the claims file had been reviewed.  During this examination the Veteran reported neck pains beginning in 2002 following treatment for his adenoid cystic cancer.  Specifically, the Veteran complained of muscle pains of the paraspinal and left sternomastoic (SCM) muscle.  He had a cramp of the left SCM three days a week lasting minutes, relieved by stretch.  This was worse when he turned his head to the right.  He had rare spasm of the back of his neck once a month lasting minutes.

The Veteran denied urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  He also denied fatigue, decrease motion, weakness, and spine pain.  The Veteran did report stiffness and spasm.  There were no incapacitating episodes.  The Veteran denied the use of devices/aids and also denied limitation to walking.  

On physical examination the examiner noted that the Veteran had a scar over the left submandibular gland, with minimal underlying fibrosis as in prior examinations.  There was no evidence of recurrence of neoplasm.  Inspection of the spine revealed normal posture and head position and there was symmetry in appearance.  Gait was normal.  There were no abnormal spinal curvatures.  There were no objective abnormalities of either cervical or thoracolumbar sacrospinalis.  The examiner also noted that the muscle spasm and localized tenderness or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  

On cervical spine range of motion the Veteran had 45 degrees of flexion, 45 degrees of extension, 45 degrees of left lateral flexion, 80 degrees of left lateral rotation, 30 degrees of right lateral flexion, and 60 degrees of right lateral rotation.  There was no objective evidence of pain on active range of motion and there were no additional limitations with repetitive motion.  

On thoracolumbar spine range of motion the Veteran had 90 degrees of flexion, 30 degrees of extension, 30 degrees of left lateral flexion, 30 degrees of left lateral rotation, 30 degrees of right lateral flexion, and 30 degrees of right lateral rotation.  There was no objective evidence of pain on active range of motion and there were no additional limitations with repetitive motion.  

Reflex, sensory, and detailed motor examinations were normal.  X-ray examination revealed an essentially normal cervical spine.  It was noted that the Veteran was employed full time as a network engineer and had been in that position for 10 to 20 years.  The diagnoses were as follows:  1) myofascial pain of left sternomastoid muscle due to 2002 surgery, and 2) cervical muscle strain, due to 2002 surgery.  The examiner noted that the problem associated with the diagnosis was pains in neck.  There was no effect on the Veteran's usual daily activities.  

In December 2011 the VA dental examiner who conducted the examinations in August 2006 and June 2010 was asked to review the claims file and noted the following:  

1) Surgical and surgical pathology records of May 2002 describe the excisional biopsy of a mass in the left submandibular salivary gland.  The entire gland and two neck lymph nodes were removed.  With the gland was a mass which was diagnosed as adenoid cystic carcinoma.  The nodes were "reactive," i.e., inflamed but contained no tumor cells.  As RT (radiation) was planned, four teeth in the left mandible were deemed at risk for later extraction, posing a potential risk for development of osteonecrosis.  Therefore, while he was still in the operating room, teeth #18, 19, 20, and 21 were extracted as a prophylactic measure.  
2) The Veteran was subjected to RT as follows:  70 Gy to the posterior mandible, 50 Gy to the left neck, and 7-10 Gy to the maxilla.  To the extent feasible, the mandible and maxilla were shielded.
3) On entry into active duty in 1984, the following teeth were marked as missing:  #3, 12, 14, 19, and 30.  This makes for a possible discrepancy regarding extraction of #19 in 2002.  Judging from notes after 1984, it is likely that #19 was extracted in 2002.  Throughout his AF (Air Force) career, his oral hygiene was poor, and he frequently was advised to improve his home dental care and about changes in diet to reduce risk of dental caries.  The records note that he bruxed easily, with progressive dental attrition.  This plus periodontitis and dental caries caused the loss of more teeth.  He was noted to have a dry mouth, the oral mucosa being inflamed and tender in August 2003.  In this examination the TMJ was found to be within normal limits, i.e., no signs of TMD.  The examiner's observation in the June 2010 VA examination suggested that the caries pattern was not typical of that related to inadequate saliva production.  
4) A mass posterior to where the left submandibular gland had been was excised in January 2004.  It was scar tissue, not a recurrent or new neoplasm.  

The December 2011 VA examiner then noted the following conclusions:

1) VA should consider teeth #18, 19, 20, and 21 as ratable for loss due to a neoplasm.
2) The Veteran was consistent in the August 2006 and June 2010 VA examinations with his description of frequent painful spasms of the left digastric muscle.  The examiner found no similar complaints in the AF dental records.  However, in the examiner's opinion it was very likely that these spasms were related to the loss of tissue and scarring from the surgery involving the left submandibular gland, with contributing factors being the attrition and loss of teeth and his bruxism.  In this context, the examiner indicated that VA should consider a rating of service connected disability for myofascial pain syndrome, as set forth in the previous reports. 
3) The Veteran does have xerostomia, though milder than expected with the dose of RT he received.  

1.  Myofascial pain associated with adenoid cystic cancer

The Veteran's myofascial pain associated with adenoid cystic cancer is currently rated under 38 C.F.R. § 4.124a, DC 8207.  DC 8207, pertaining to paralysis of the seventh (facial) cranial nerve, provides that incomplete, moderate paralysis warrants an evaluation of 10 percent.  Incomplete, severe paralysis warrants an evaluation of 20 percent.  Complete paralysis warrants an evaluation of 30 percent.  A Note to DC 8207 provides that ratings are dependent upon relative loss of innervation of facial muscles.  

The term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating is to be for the mild, or, at most, the moderate degree. 38 C.F.R. § 4.124a.

The Board finds that the preponderance of the evidence is against an initial rating greater than 20 percent for service-connected myofascial pain associated with adenoid cystic cancer.  The evidence shows that the Veteran does not have complete paralysis of his left 7th cranial nerve.  As noted above, the August 2006 VA examination report noted that the Veteran suffered severe muscle spasms to the left side of the face and jaw.  Pain sometimes radiated to the left ear.  This happened mostly in the evening and lasted several hours.  During the June 2010 VA dental examination the Veteran continued to report having spontaneous spasms of the muscles of the left floor of the mouth.  The Veteran reported no loss of sensation of the face, oral mucosa, or teeth.  As such, the Board finds that complete paralysis of the left facial nerve is not present or nearly approximated, given the significant amount of function remaining.  See 38 C.F.R. §§ 4.40, 4.45.  As the evidence fails to show that there is complete paralysis of the seventh cranial nerve, a higher evaluation is not warranted.

2.  Cervical strain associated with adenoid cystic cancer

The Veteran's cervical strain associated with adenoid cystic cancer is currently rated under 38 C.F.R. § 4.71a, DC 5237.  Under DC 5237 a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine.  A 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent evaluation is appropriate for favorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent evaluation is appropriate for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Disorders of the spine may also be rated under Diagnostic Code 5243, Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under this code, a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Note (2).

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.

Given the evidence of record, the Board finds that a disability rating greater than 10 percent is not warranted for the Veteran's cervical strain associated with adenoid cystic cancer.  The Veteran's range of motion does not meet the criteria for a 20 percent rating under Diagnostic Code 5237 as the Veteran had 30 degrees of flexion during the August 2006 VA examination and 45 degrees of flexion during the June 2011 VA examination and a combined range of motion of 305 degrees in June 2011 (it is unclear what the combined range of motion was in August 2006).  

The Board also finds that a disability rating greater than 10 percent is not warranted for the Veteran's cervical strain under DeLuca.  While the August 2006 VA examiner reported only 30 degrees of flexion due to the Veteran's symptoms of pain, even consideration of this additional loss of motion does not support a higher evaluation.  Thus, the Board finds that the 10 percent rating assigned for the cervical strain is already taking into consideration the provisions of Deluca.   

As for an increased rating based on incapacitating episodes due to intervertebral disc syndrome, there is no evidence of any incapacitating episodes relating to intervertebral disc syndrome during the past 12 months.  During June 2011 VA examination the Veteran specifically denied any such incapacitating episodes and there is no evidence, lay or medical, suggesting that there has been physician prescribed bed rest.  Furthermore, there is no evidence of intervertebral disc syndrome of the cervical spine.  Thus, a disability rating greater than 10 percent under either DC 5237 or DC 5243 is not warranted.  Furthermore, there are no other alternative diagnostic codes under 38 C.F.R. § 4.71a that could apply to the Veteran's cervical strain.

With regard to both of the Veteran's service-connected disorders addressed above, the Board finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic codes.  Because there are specific diagnostic codes to evaluate myofascial pain and cervical strains, consideration of other diagnostic codes for evaluating the disabilities does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability); see Butts v. Brown, 5 Vet. App. 532 (1993).

The Board has also considered his statements that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

The evidence of record reflects that the Veteran's symptomatology for the myofascial pain and cervical strain warrant no more than the disability ratings currently assigned.  The Board finds that no higher rating can be assigned pursuant to any other potentially applicable diagnostic code.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board notes that the Veteran is currently employed as a network engineer and that the Veteran has not been hospitalized for either his myofascial pain or cervical strain.  During the June 2011 VA spine examination the Veteran denied any lost time from work due to his cervical strain and the evidence does not indicate that any of his service-connected disorders markedly interfere with his employment.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321 is therefore not warranted.  Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, substantially compliant notice was sent in January 2004, April 2006, June 2007, July 2008, and August 2009 letters and the claim was readjudicated in a January 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

The reduction of a 100 percent disability rating to noncompensable for residuals of adenoid cystic cancer was proper.

An initial disability rating greater than 20 percent for myofascial pain associated with adenoid cystic cancer is denied.  

An initial disability rating greater than cervical strain associated with adenoid cystic cancer is denied.  


REMAND

With regard to the Veteran's loss of teeth # 18, 19, 20 and 21 due to trauma associated with adenoid cystic cancer, during the June 2010 VA dental examination the examiner noted that the Veteran was missing several teeth and the Veteran indicated that his treating physicians were going to extract all remaining teeth and replace them with implant-supported FPD.  Subsequently, in February 2012 correspondence the Veteran wrote that all of his teeth had been extracted due to a lack of saliva, a residual of his service-connected adenoid cystic cancer.  

The Veteran's loss of teeth # 18, 19, 20 and 21 due to trauma associated with adenoid cystic cancer is rated under 38 C.F.R. § 4.150, DC 9913.  Under DC 9913, the criteria for a compensable disability rating are based on whether the lost masticatory surface can or cannot be restored by a suitable prosthesis.  If the lost masticatory surface cannot be restored by suitable prosthesis, DC 9913 provides a maximum 40 percent disability rating for the loss of all teeth, a 30 percent rating for the loss of all upper teeth or all lower teeth, a 20 percent rating for the loss of all upper and lower posterior or upper and lower anterior teeth, a 10 percent rating for the loss of all upper anterior or lower anterior teeth, and a 10 percent rating for all upper and lower teeth on one side missing.  A noncompensable rating is assigned where the loss of masticatory surface can be restored by suitable prosthesis.  These ratings apply only to bone loss through trauma or disease, such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling. 38 C.F.R. § 4.150.

As it is appears that the Veteran had all remaining teeth pulled after the most recent June 2010 VA dental examination the Board finds that it is highly likely that the Veteran's dental disorder has increased in severity since the last VA examination.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  On remand, the Veteran should be afforded another VA dental examination to see if he qualifies for an increased rating under applicable diagnostic codes, specifically DC 9913.   
 
Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the necessity of obtaining any recent dental treatment records and inform the Veteran that he may submit these records himself or authorize VA to obtain them on his behalf.  The RO should also include Release and Authorization forms so that the RO has the authority to obtain these records.

Once the RO receives the signed Release and Authorization forms from the Veteran, the RO should then attempt to obtain copies of recent treatment records.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2. After completion of the foregoing, schedule the Veteran for an appropriate VA dental examination to determine the current nature the Veteran's service-connected loss of teeth # 18, 19, 20 and 21 due to trauma associated with adenoid cystic cancer.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.  

Specifically, the examiner should comment on whether the Veteran, indeed, has no remaining teeth and, if so, whether the lost masticatory surface can or cannot be restored by a suitable prosthesis.  The examiner should also comment on whether the additional loss of teeth, other than # 18, 19, 20 and 21, is due to or a residual of the Veteran's service-connected adenoid cystic cancer.

3. After the development requested above has been completed to the extent possible, readjudicate the Veteran's claims.  If any benefit sought continues to be denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


